Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-19 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Hall (EP0459704 A1) in view of Taka (US 2015/0219810 A1) and Greenhill et al (US 2015/0237929 A1).
The Examiner agrees with Applicant’s arguments as submitted, and the Examiner further notes that none of the prior art of record teach a structural panel edge mounting a window assembly directly to an aircraft to provide load bearing capability without a window frame. To further add, the Hall reference discloses its window as mounted using a frame, and to this extent, Hall provides a glass ply 5 having a smaller plan size 4 as depicted in each of its figures. Hall prescribes the use of a frame for each of its embodiments (i.e., Hall requires a frame), and therefore, it would not have been obvious to modify the structure of Hall to use a frame. The Examiner further notes the Taka and Greenhill references do not disclose their structures as used in a window without mounting, or capable of use in a window without mounting as claimed. It is additionally noted that the claimed invention uses its specific materials and configuration to achieve a window which does not use a frame, and though the prior art may mention some of the materials used, the prior art does not acknowledge that such materials would be capable of forming a self-supporting window which does not have a frame. Particularly, Taka discloses a nanolaminate formed of Applicant’s materials, but it is not clear if such a laminate is capable of forming a structural panel having a structural panel edge with load bearing capability such that a formed window would not require a frame. Instead, the nanolaminate of Taka is used for light reflection, and Taka does not consider improving the strength of the nanolaminate such that it is capable of load bearing per the claim. In other words, Taka is directed to a separate problem from the claimed invention, does not disclose the claimed function, and provides nothing with regards to establishing an expectation of success in combining its teachings with Hall to create a frameless window.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783